Citation Nr: 1445389	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether a timely substantive appeal was filed with respect to a February 2010 rating decision that addressed the issues of entitlement an initial compensable rating for a low back disability; a rating in excess of 20 percent for a bilateral knee disability; service connection for a left shoulder disorder; and whether new and material evidence had been received to reopen a claim for service connection for a cervical spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which determined that the Veteran did not file a timely substantive appeal concerning a February 2010 rating decision.

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the March 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   
  

FINDINGS OF FACT

1.  On February 24, 2010, the Veteran was notified of a February 2010 rating decision in which the RO granted service connection for a low back disability and assigned an initial noncompensable rating; continued a 20 percent rating for a bilateral knee disability; denied service connection for a left shoulder disorder; and reopened, but denied on the merits, a claim for service connection for a cervical spine disorder.

2.  The Veteran filed a timely notice of disagreement (NOD) as to the February 2010 rating decision, received on March 22, 2010.

3.  The RO issued the Veteran a statement of the case (SOC) on April 19, 2011, indicating that a VA Form 9, Appeal to the Board of Veterans' Appeals, was enclosed and that he must "file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed." 

4.  The Veteran submitted a substantive appeal, date-stamped received by the RO on June 29, 2011, after the expiration of the appeal period. 

5.  A timely request for an extension of the time limit for filing the substantive appeal was not received.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with respect to the February 2010 rating decision that addressed the issues of entitlement an initial compensable rating for a low back disability; a rating in excess of 20 percent for a bilateral knee disability; service connection for a left shoulder disorder; and whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.200, 20.202, 20.300, 20.302, 20.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board finds that the Veteran did not submit a timely substantive appeal with respect to the February 2010 rating decision that addressed the issues of entitlement an initial compensable rating for a low back disability; a rating in excess of 20 percent for a bilateral knee disability; service connection for a left shoulder disorder; and whether new and material evidence had been received to reopen a claim for service connection for a cervical spine disorder.

The Board is therefore declining jurisdiction to consider the merits of these claims.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  In any event, the Veteran was properly notified of the jurisdictional problem, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness. 

Furthermore, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's contentions pertaining to why he believed that his substantive appeal should be accepted as timely.  Furthermore, the undersigned Veterans Law Judge informed him of the regulations governing the timeliness of a substantive appeal, to include the requirement that such be received within one year of the issuance of the rating decision on appeal or within 60 days of the issuance of the statement of the case. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the resolution of this case turns on the procedural history of the Veteran's appeal stemming from the February 2010 rating decision and the interpretation of governing VA regulations, there is no outstanding information or evidence that would help substantiate his claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

An appeal to the Board is initiated by filing a timely NOD, and is perfected by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The NOD and substantive appeal must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed.  38 C.F.R. § 20.300. 

The substantive appeal may be set forth on a VA Form 9, or a predecessor form, or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202. 

To be considered timely, the substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant fails to file a substantive appeal in a timely manner, he is statutorily barred from appealing the AOJ decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). Jurisdiction over an issue does not vest in the Board until an appeal has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In this case, on February 24, 2010, the Veteran was notified of a February 2010 rating decision in which the RO granted service connection for a low back disability and assigned an initial noncompensable rating; continued a 20 percent rating for a bilateral knee disability; denied service connection for a left shoulder disorder; and reopened, but denied on the merits, a claim for service connection for a cervical spine disorder.  As such, the one year period from the date of this letter ended on February 24, 2011.  The Veteran filed a timely NOD, received by the RO on March 22, 2010. As such, the RO issued the Veteran an SOC on April 19, 2011.  The Veteran does not dispute that he received the SOC.  In a cover letter accompanying the SOC, the RO explained:

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions.  Your appeal should address: the benefits you want; the facts in the Statement of the Case with which you disagree; and the error that you believe we made in applying the law. You must file your appeal to this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires. 

There is no indication that the Veteran requested an extension of the time limit for filing his appeal.  As the SOC was issued in April 2011, a year after the February 2010 rating decision, there was no remainder of the one-year period from the date of the letter notifying him of the action that he appealed.  Thus, the appeal period expired on June 19, 2011, 60 calendar days following the April 19, 2011, SOC. 

The RO received a VA Form 9, a substantive appeal, from the Veteran after issuing the SOC, dated in his own hand on June 27, 2011; and was date-stamped received by the RO in Indianapolis, Indiana, on June 29, 2011, ten days after the expiration of the appeal period on June 19, 2011. 

In his August 2011 NOD, the Veteran indicated that he took the 60-day time period to mean 60 business days, and therefore he thought he had until July 13, 2011.  At his March 2014 Board hearing, the Veteran reiterated that he thought the 60-day time period included only business days, as VA personnel did not work on the weekends or holidays.  He further indicated that he would have been more likely to meet the deadline if the SOC had informed him of the specific date by which the substantive appeal had to be received. 

Based on the foregoing, the record clearly shows that the Veteran did not file a timely substantive appeal concerning the February 2010 rating decision. Specifically, by the Veteran's own statement in August 2011; and testimony during his March 2014 Board hearing, he thought that the 60-day period included on business days and that he had until July 13, 2011.  

The Board does not doubt the Veteran's competent and credible hearing testimony, and is not disputing that the Veteran believed he filed a timely substantive appeal, as he thought the 60-day period included only business days.  The Board notes, however, there is no dispute as to the fact that the RO did not receive the Veteran's substantive appeal until June 29, 2011, ten days after the expiration of the appeal period on June 19, 2011.  Furthermore, current VA regulations do not provide that VA identify the date upon which a substantive appeal must be filed.

Therefore, in the absence of a timely substantive appeal, the petition for appellate review as to the claims of entitlement to an initial compensable rating for a low back disability; a rating in excess of 20 percent for bilateral knee disability; service connection for a left shoulder disorder; and whether new and material evidence has been received for service connection for cervical spine disorder is rejected in accordance with 38 U.S.C.A. § 7108 ("[a]n application for review on appeal shall not be entertained unless it is in conformity with [Chapter 38 of the United States Code]"). 










(CONTINUED ON THE NEXT PAGE)

ORDER

As a timely substantive appeal was not filed with respect to a February 2010 rating decision that addressed the issues of entitlement an initial compensable rating for a low back disability; a rating in excess of 20 percent for a bilateral knee disability; service connection for a left shoulder disorder; and whether new and material evidence had been received to reopen a claim for service connection for a cervical spine disorder, the Board lacks jurisdiction to consider the merits of the underlying claims and the appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


